ACCEPTED
                                                                                                13-15-00038-CV
                                                                                THIRTEENTH COURT OF APPEALS
          FILED                                                                        CORPUS CHRISTI, TEXAS
IN THE 13TH COURT OF APPEALS                                                               7/31/2015 2:27:20 PM
                                                                                         CECILE FOY GSANGER
                                                                                                         CLERK
        7/31/15                         No.13-15-00038-CV

          CLERK
                                       In the Court of Appeals          RECEIVED IN
                                                                  13th COURT OF APPEALS
                                 For the Thirteenth District of Texas
                                                              CORPUS CHRISTI/EDINBURG, TEXAS
                                      Corpus Christi/Edinburg 7/31/2015 2:27:20 PM
                                                                   CECILE FOY GSANGER
                                                                         Clerk
                     ANTONIO ARRIAGA AND INEZ LARA ROSALES,
                                     Appellants

                                               v.

         OBDULIA MARTINEZ ARRIAGA, ANTONIO MARTINEZ ARRIAGA,
                                 JR.,
                  AND REYNA LUISA MARTINEZ ARRIAGA,
                                Appellees.


                               On Appeal from the 197th District Court
                                     ofWillacy County, Texas
                                  Cause Number: 2014-CV-0100-A


                       APPELLEES' REPLY TO APPELLANTS' BRIEF




                                                Gene McCullough
                                                Texas Bar No. 00794267
                                                MCCULLOUGH AND MCCULLOUGH
                                                P.O. Box 2244
                                                323 East Jackson Street
                                                Harlingen, Texas 78551-2244
                                                Tel. (956) 423-1234
                                                Fax. (956) 423-4976
                                                Attorney for Appellees
                  IDENTITY OF PARTIES AND COUNSEL

      In accordance with the Texas Rule of Appellate Procedure 38.1, and to assist
the members of this Court in determining whether disqualification and recusal
under Texas Rule of Appellate Procedure 16 is necessary, Appellees certify that
the following is a complete list of the parties, attorneys, and other persons who
have an interest in the outcome of this appeal:

Plaintiffs/Appellants
      Antonio Arriaga
      Inez Lara Rosales

Counsel for Plaintiffs/Appellants
     Juan Angel Guerra
     Texas Bar No. 08581320
     Law Office of Juan Angel Guerra
     1021 FairParkBlvd.
     Harlingen, Texas 78550
     Juanangelguerral983@gmail.com
     Tel. (956) 428-1600
     Fax. (956) 428-1601

Defendants/Appellees
     Obdulia Martinez Arriaga
     Antonio Martinez Arriaga, Jr.
     Reyna Luisa Martinez Arriaga

Counsel for Defendants/Appellees
     Gene McCullough
     Texas Bar No. 00794267
     McCULLOUGH & McCULLOUGH
     P.O. Box 2244
     323 East Jackson Street
     Harlingen, Texas 78551-2244
     gene@gmcculloughlaw.com
     Tel. (956) 423-1234
     Fax. (956) 423-4976




                                        ii
Trial Court Judge
      The Honorable Migdalia Lopez
      197tl' Judicial District Court
      576 West Main
      Raymondville, Texas 78580




                                       lll
                   STATEMENT ON ORAL ARGUMENT

      Appellees submit that this case does not warrant oral argument. However, if
the Court designates the matter for oral argument, Appellees will participate.




                                        lV
                                 TABLE OF CONTENTS

                                                                                   Page

Identify of Parties and Counsel...........................................          n

Statement on Oral Argument.............................................             IV


Table of Contents...........................................................        v

Index of Authorities........................................................        VI


State of the Case............................................................       1

Statement of Facts..........................................................        2

First Issue....................................................................     6, 8

Second Issue.................................................................       6, 10

Third Issue...................................................................      6, 11

Fourth Issue..................................................................      6, 12

Fifth Issue.....................................................................    6, 13

Sixth Issue.....................................................................    6, 13

Summary of the Argument..................................................           7

Argument......................................................................      8

Prayer..........................................................................    14

Certificate of Service........................................................      15




                                                 v
                                      INDEX OF AUTHORITIES

Cases                                                                                                      Page(s)

Law Offices ofWindle Turley, P.C. v. Ghiasinejad, 109 S.W.3d
68, 70 (Tex. App.- Fort Worth 2003)..... .. ... .. . .. .. ... ... . . ... ... ... .. .. ...                 10

1-10 Colony, Inc. v. Chao Kuan Lee, 393 S.W.3d 467, 475
(Houston- [14th Dist]2012). ... .. ... .. .. ..... .. ... ..... ... . . ...... ... . . .... ....             9

Thompson v. Dart, 746 S.W.2d 821,823 (Tex. App.- San
Antonio 1988).. .. . . ... .. .. ... .. ... ... .. .. . .. .. ... .. ... ..... ........... ....... .....     9

Flores v. Flores, 225 S.W.3d 651, 653 (Tex. App.- El Paso, 2006). ... ..                                     9
Mart. v. Amerman, 133 S.W.3d 262 (2004)... ... ... .. ..... ... ... ..... .......                           8


Statutes

Tex. Prop. Code §22.001......................................... .. . . . . . . . . . . ...                  8, 9

TRCP 9la..........................................................................                           11

TRCP9la9........................................................................                             11

TRCP 60............................................................................                          11

TRCP 21............................................................................                          13




                                                           VI
                                                                                    '
                                                                                    L




                             No.l3-15-00038-CV

                           In the Court of Appeals
                     For the Thirteenth District of Texas
                          Corpus Christi/Edinburg


            ANTONIO ARRIAGA AND INEZ LARA ROSALES,
                            Appellants

                                     v.

 OBDULIA MARTINEZ ARRIAGA, ANTONIO MARTINEZ ARRIAGA,
                         JR.,
          AND REYNA LUISA MARTINEZ ARRIAGA,
                        Appellees.


                   On Appeal from the 197th District Court
                         ofWillacy County, Texas
                      Cause Number: 2014-CV-0100-A


             APPELLEES' REPLY TO APPELLANTS' BRIEF



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellees, Obdulia Martinez Arriaga, Antonio Martinez Arriaga, Jr. and

Reyna Luisa Martinez Arriaga, file this, their Reply to Appellants' Brief, and

would show the following:

                        STATEMENT OF THE CASE

      Appellant filed this lawsuit prose on March 7, 2014. Defendants filed their

Original Answer, Special Exceptions and Request for Appointment of Receiver on

                                                                                1
April 3, 2014. The Court granted Appellees' Special Exceptions, Injunction, and

Appointment of Receiver at the hearing.        All of Appellees' documents were

mailed, certified mail to the Plaintiff at the address identified on his pleadings.

The Court had numerous hearings on the matter. In fact, on one occasion the Court

postponed any ruling so that the Appellant, Antonio Arriaga, could obtain the

services of an attorney to assist him in this matter. Appellant Arriaga was ordered

by the trial court to cooperate with the appointed receiver, Annette Hinojosa on

numerous occasions, yet failed to do so.      Further, all notices of hearing were

mailed to Appellant Arriaga at the address identified by him as his address in his

pleadings.   Appellant Arriaga wholly failed to cooperate with the Receiver, or

comply with any of the Orders of the 197th District Court, despite numerous

opportunities to do so.

       Inez Lara Rosales filed a pro se plea in intervention. The Appellees filed a

Motion to Dismiss pursuant to Rule 91 of the Texas Rules of Civil Procedure.

Appellant Rosales did not appear at the hearing to urge her position on the motion.

In fact, Appellant Rosales did not appear at any of the hearings on this matter.

                            STATEMENT OF FACTS

      The Appellant, Antonio Arriaga filed suit against his children, the Appellees,

on March 7, 2014. CR 7-15 The gravamen of the suit appears to be that Mr.

Arriaga was attempting to set aside conveyances of real property that he had made


                                                                                   2
to his children incident to a divorce settlement that he had made with his ex-wife

(their mother), Obdulia Arriaga. The deeds (dated 1991 and 1993, respectively)

conveying the properties were attached to his Original Petition as Exhibits "A" and

"B." In filing his Original Petition (and every pleading thereafter) Appellant used

the address of 294 West San Francisco, Raymondville, Texas 78580. CR 21.

Appellant sought a declaration from the Court that he and his 'wife [Appellant

Rosales] are true owners of the real estate property [sic] described in Exhibit "A."'

CR 9.    The properties were rental properties in Raymondville, Texas for which

rents were being paid by various tenants.           The Appellees answered with

Defendants' Original Answer, Special Exceptions, Counterclaim and Application

for Permanent Injunction. CR 25-27. The Appellees specially excepted to the use

of a declaratory judgment suit for the purpose of quieting title to real property

rather than a trespass to try title suit. They further requested the appointment of a

receiver to collect the rents on the various properties and injunctive relief enjoining

Appellant from collecting further rents during the pendency of the suit.           The

answer was filed with the Willacy County District Clerk and served upon

Appellant by certified mail. All pleadings in this matter have been served upon

both Appellant Arriaga and Appellant Rosales (after her filing of the Plea in

Intervention) by certified mail return receipt requested. See attached Affidavit of

Arthur Eugene McCullough along with copies of the returned (unclaimed)


                                                                                     3
envelopes enclosing such pleadings. Appendix A. The order setting hearing was

issued by the district clerk and served upon Appellee at the address of 294 West

Hidalgo, Raymondville, Texas.      CR 29 (Special Exceptions), 30 (Injunction).

Despite his claims that he never received copies of pleadings or notices of

hearings, Appellant appeared at the hearing on April 23, 2014. RR Volume 1, pg

3-22.   The Court recommended to him that he retain counsel. RR Volume 1, Pg

15, ll 14-15; Pg 19, ll25; Pg 20, 111-4. As a result of that hearing, the Court

entered the Order Sustaining Defendants' Special Exceptions to Plaintiff's Petition

and Order Granting Injunction and Appointing Receiver. CR 33; CR 34-36. Both

documents were mailed to Appellant by the clerk to his address at 294 West

Hidalgo, Raymondville, Texas 78580, as noted on the face of each instrument.

Appellant apparently received the executed Orders, because he filed Plaintiff's

Objection to Defendants' Proposed Order on Sustaining Defendants' Special

Exceptions and Order Granting Injunction and Appointment of Receiver. CR 37-

38. That matter was set for hearing on June 25, 2014 by the Court by Order

entered May 19, 2014. CR 44. On June 16, 2014 the Appellees filed their Motion

for Contempt or in the Alternative Motion for Disgorgement of Rents. CR 45-57.

The Appellees alleged that the Appellant had continued to collect the rents in

violation of the Injunction issued by the court prohibiting him from doing so, and

had failed to cooperate with the Receiver appointed by the Court. On June 24,


                                                                                  4
2014, the Appellant filed a Motion for Continuance of the hearing to which he

attached an affidavit. He admitted in the affidavit that "I showed up because I

received the orders." CR 82. The Court granted the continuance of the hearing on

Motion for Contempt and reset the matter for August 20, 2014. CR 67. However,

at that hearing, the Court Ordered Mr. Arriaga to turn over all rents collected on

the properties to the appointed Receiver, Annette Hinojosa. On August 20, 2014,

the parties appeared as ordered. The Court received testimony from receiver,

Annette Hinojosa and Appellant Antonio Arriaga regarding his compliance with

the court's orders of injunction and appointment of receiver. The Court ordered

Mr. Arriaga to comply with the order and deliver rents and receipts from the date

of April 23, 2014 for the subject properties to receiver Annette Hinojosa, or he

would be found in contempt and placed in jail. CR 152. A compliance hearing

was set for September 11, 2014. The parties appeared for that hearing. The matter

was reset for September 24, 2014. On September 18, 2014, for the first time,

Appellant Inez Lara Rosales filed a Plea in Intervention in the matter. There was

no separate petition filed with the Plea in Intervention alleging a .cause of action

against any party. Appellees filed a Motion to Dismiss the Plea in Intervention

pursuant to Rule 91a. All matters were eventually heard on November 26, 2014.

The Court considered Appellees' Motion to Dismiss Receivership or in the

Alternative, Motion for Contempt. After reviewing the fact that Appellant Arriaga


                                                                                  5
                                                                                         ,_I




had failed to amend his pleadings to re-state his grounds for relief, had failed to

cooperate with the receiver, and had failed to comply with the injunction against

further interference with the tenants, the Court dismissed his cause of action in its

entirety. RR Volume, 6, 1 11-Pg 20, 15. Appellant Rosales did not appear at that

hearing to urge her Plea in Intervention. !d. Pg 20, ll6-15. It was dismissed.

                                   FIRST ISSUE

The trial court did not err by dismissing Plaintiff Arriaga's case for failure to
amend his Pleadings. Plaintiff had ample opportunity to amend his pleadings, and
refused to do so.

                                 SECOND ISSUE

The trial court did not err in dismissing Appellant Rosales' Plea in Intervention.
Appellant did not appear to urge the Plea in Intervention or the Motion for Leave
to File Late Response.

                                  THIRD ISSUE

The trial court did not err in granting Appellee's Motion to Dismiss pursuant to
Rule 9la of the Texas Rules of Civil Procedure in that Appellant wholly failed to
appear to urge her plea in intervention.

                                 FOURTH ISSUE

The trial court did not err by entering the order signed on December 15, 2014.

                                   FIFTH ISSUE

The trial court did not abuse its discretion by not obligating Appellees to notify the
Appellants of whatever motion was to be heard. Notices were sent by the District
Clerk's offices as well as Appellees to the addresses provided by Appellants.




                                                                                    6
                                   SIXTH ISSUE

The trial court did not err by not allowing evidence to be presented related to
ownership of property in that there were no live pleadings to support such evidence
ever presented, despite numerous opportunities for the Appellant to amend his
pleadings.

                       SUMMARY OF THE ARGUMENT

      Appellants come before this Court asking that several orders of the 197th

District Court be set aside. The premise of their argument is that they were not

notified of the substance of the hearings, and did not have adequate opportunity to

respond, that the court should not have dismissed a plea in intervention, and that

the court should have allowed a trial on the merits. What is fundamental to the

case are the following facts: The Appellant Arriaga requested declaratory relief of

the Court in what was at its basis a suit to quiet title to property he had deeded over

to the Appellees over 20 years before. The Court sustained special exceptions to

this method of pleading and urged Appellant to re-plead and to hire an attorney.

He never did either. Seven months later, the Court dismissed his case. Further, the

Court issued an injunction to preserve the status quo during the pendency of the

case, and to allow the appointed receiver to maintain the status quo during the

lawsuit. Appellant Arriaga continually failed to comply with the injunction or

cooperate with the receiver pursuant to the Court's Orders and admonishments.

Appellant Rosales failed to appear to urge her Plea in Intervention. She never



                                                                                     7
appeared before the Court, and the Court appropriately dismissed her Plea in

Intervention.

                                    ARGUMENT

                                    FIRST ISSUE

The trial court did not err by dismissing Plaintiff Arriaga's case for failure to
amend his Pleadings. Plaintiff had ample opportunity to amend his pleadings, and
refused to do so.

      Appellant's lawsuit has at it basis the premise that he wants the Court to find

that he "and his wife are the true owners of the real estate property [sic] described"

within the pleading and in deeds as well as a lis pendens attached to the Plaintiffs

Original Petition. CR 7-17. There can be no conclusion drawn from the pleading

than that he is asking that the court establish title to the property identified within

the pleading. The appropriate vehicle for a suit to determine title to real property is

the Trespass to Try Title statute. Tex. Prop. Code, Section 22.001. The Appellees

correctly excepted to the Original Petition, citing in the Special Exceptions Martin

v. Amerman.      133 S.W.3d 262 (Tex. 2004).          The Court granted the Special

Exceptions and Ordered the Appellant to re-plead and indicate the reasons that a

declaratory judgment would be appropriate in lieu of a Trespass to Try Title suit.

The Appellant chose not to do so. Instead, he attempts to explain away a mountain

of authority which reiterates the current state of the law in Texas-the proper

vehicle to determine title to real property is a suit to quiet title, or a Trespass to Try


                                                                                         8
                                                                                          'I


Title suit. In fact, Amerman, which Appellant claims is solely related to boundary

problems holds precisely that: "The statute expressly provides that it is the method

for determining title to ... real property." Id. at 268.    All of the cases cited in

Appellant's Brief that are in the least relevant to the issue of determining title to

real property matter echo the ruling of Amerman. Flores, while cited by Appellant

in support of some sort of parol evidence argument, was, in fact, filed as a suit to

quiet title, or in the alternative a trespass to try title. Flores v. Flores, 225 SW.3d

651, 653 (Tex. App-El Paso, 2006). Even Thompson v. Dart, which Appellant

attempts to rely upon for the theory that there was some oral agreement to transfer

property in this case was a suit to quiet title. Thompson v. Dart, 746 S.W.2d 821,

823 (Tex. App--San Antonio 1988). Incidentally, that court held that there are two

ways to transfer property-one is by deed, and the other is by parol gift under

certain circumstances. Id., at 825. Attached to Appellant's Original Petition is the

deed proving that he transferred the property in question to his children. CR 11-

12. Appellant cites I-10 Colony for the proposition that a declaratory judgment can

be used to detennine title to real property. In fact, the case stands for the exact

same proposition as all the previous cases: "Given the mandatory language in

Property Code section 22.001 ("[a] trespass to try title action is the method of

determining title") ... a party may not artfully plead a title dispute as a declaratory

judgment action just to obtain attorney's fees when that claim should have been


                                                                                     9
brought as a trespass-to-try-title action." !-Colony v. Chao Kuan Lee, 393 S.W.3d
467, 475 (Houston-[14th Dist] 2012). (emphasis by court) What Appellant is

really trying to do with this suit is ask the court to set aside deeds he executed 20

years before, but he was unwilling to re-plead as ordered by the Court. Appellees

respectfully request that Issue One be denied.

                                 SECOND ISSUE

The trial court did not err in dismissing Appellant Rosales' Plea in Intervention.
Appellant did not appear to urge the Plea in Intervention or the Motion for Leave
to File Late Response.

       It is fundamental to our system of jurisprudence that if a party is seeking

relief from the court, they must present themselves before the court to urge their

case. Appellant Rosales filed a Plea in Intervention, but never came before the

court to urge the plea. Her Plea in Intervention came on to be heard on the same

day that the case in chief was heard before the court. Her plea alleged that she had

some sort of interest in the case in chief filed by her husband and which was never

properly pled. CR 88-90.     However, by filing the Motion to Dismiss pursuant to

Rule 91 a, the Appellees placed in question whether there was a justiciable interest

in the suit. CR 99-100. Procedurally, "once the motion to strike has been filed, the

burden shifts to the intervenor to show a justiciable interest in the lawsuit. Law

Offices of Windle Turnley, P.C. v. Ghiasinejad, 109 S.W.3d 68, 70 (TexApp.-

Fort   Worth    2003).   However,     there      was   no   separate   petition   filed


                                                                                    10
contemporaneously with it. While Appellant's brief states that she had an interest

in the properties since they were purchased during her marriage to Appellant

Arriaga, there is no pleading or evidence supporting such claim in the record. In

spite of being ordered to produce the vesting deeds to these properties at the

hearing on April 23, 2014, Appellant Arriaga never produced them. There is no

evidence in the record as to when they were purchased. It is clear that the court did

not abuse its discretion by dismissing the Plea in Intervention. Id. (Articulating

abuse of discretion as the standard of review in striking a plea in intervention).

Appellees respectfully request that this issue be denied.

                                  THIRD ISSUE

The trial court did not err in granting Appellee's Motion to Dismiss pursuant to
Rule 91 a of the Texas Rules of Civil Procedure in that Appellant wholly failed to
appear to urge her plea in intervention.

      Appellant Rosales takes the position that it was improper for Appellees to

file a Motion to Dismiss pursuant to Rule 91a in response to her Plea in

Intervention. TRCP 9la. Her position is that the exclusive method for addressing

such a plea is a motion to strike pursuant to Rule 60. TRCP 60. Neither Rule

provides that it is the exclusive remedy in any case. Further, Rule 91a provides

that "This rule is in addition to, and does not supersede or affect, other procedures

that authorize dismissal."    TRCP 91a.9 There was no timely response to the

Motion filed, nor did Appellant appear to urge her position on the matter at the


                                                                                   11
hearing for which proper notice was given. CR 102. Finally, the entire case was

dismissed on the date that the Motion to dismiss was set.              Therefore, such

intervention was rendered moot. Appellant's issue number three should be denied.

                                  FOURTH ISSUE

The trial court did not err by entering the order signed on December 15, 2014.

      Appellant Arriaga filed his petition for declaratory judgment related to

properties that he had transferred to his children over twenty years prior to filing

the suit. His contention was that somehow title had not vested in him. The court

properly granted Special Exceptions related to his pleading for declaratory

judgment. He never amended his pleadings to address the issue of why the matter

should not be pled as a suit to quiet title or a trespass to try title suit pursuant to

Chapter 22 of the Texas Property Code. Further, he was ordered to refrain from

interfering with the tenants in possession ofthe properties he was seeking. CR 35.

He repeatedly failed to do so. He further failed to deliver rents over to the receiver

in spite of admonishments from the court to do so. RR Vol4 of7, Pg 8, ll25-Pg 9,

ll9. It was not improper for the court to dismiss his case in its entirety for failure to

amend and plead a proper cause of action, and for failure to cooperate with a

receiver and for repeated violations of an injunction-the existence of which he

was fully aware. Mr. Arriaga had been at each of the hearings on the matter.

Further, he had been repeatedly admonished to retain counsel to assist him in the


                                                                                       12
matter. He refused to do so, and now wishes this court to undo the consequences

of his choices. Appellant's issue number four should be denied.

                                   FIFTH ISSUE

The trial court did not abuse its discretion by not obligating Appellees to notify the
Appellants of whatever motion was to be heard. Notices were sent by the District
Clerk's offices to the addresses provided by Appellants.

      District Clerk served notices of hearings upon the litigants.       The Rules

require that counsel serve pleadings upon counsel or pro se litigants. TRCP 21.

Those Rules were followed. Appellant acknowledged receiving notices of hearing

in his affidavit filed as an attachment to his Request for Continuance of the Motion

for Contempt, as well as by his appearance at each scheduled hearing. CR Ill.

Further, Appellees served upon both Appellants each pleading that was filed by

certified mail. They were all refused. The Affidavit of Arthur Eugene McCullough

is attached hereto with copies of the refused certified mail envelopes which are still

in counsel's possession. Appendix A. This is a non-issue. No one can make a

litigant accept or claim his certified mail. Furthermore, the documents were sent

by regular mail as well. Issue number five is no issue at all and should be denied.

                                   SIXTH ISSUE

The trial court did not err by not allowing evidence to be presented related to
ownership of property in that there were no live pleadings to support such evidence
ever presented, despite numerous opportunities for the Appellant to amend his
pleadings.



                                                                                      13
                                                                                     '
                                                                                     I


      The court ordered Mr. Arriaga to bring forth evidence of title to the

properties at the first hearing on the matters-along with the divorce decree from

his first wife. The order was made verbally from the bench, but he was also mailed

a copy of the Order directing him to do so. RR, Vol1, Pg 15, 120-Pg16, 16. The

order entered on May 8, 2014 specifically states in relevant part as follows:

"Plaintiff is to provide to Defendant's counsel certified copies of the following

within fifteen (15) days of the date of this Order: Divorce Decree and every Gift

Deed to his children, along with the Deeds vesting title to these properties." CR

35. He had opportunities at no less than four separate hearings and over seven

months to do so. He never did. In the absence of such evidence, and the failure of

Mr. Arriaga to amend his pleadings there was nothing before the court upon which

to present evidence. Issue number six should be denied.

                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellees, Obdulia Martinez

Arriaga, Antonio Martinez Arriaga, Jr. and Reyna Luisa Martinez Arriaga,

respectfully requests that this Court affirm the Order of Dismissal entered by the

19i11 District Court on December 15, 2014, along with any other relief this Court

deems just and equitable.




                                                                                14
                                      Respectfully submitted,

                                                        ;:&'McCULLOUGH




                                      323 East Jackson Street
                                      Harlingen, Texas 78551-2244
                                      Tel. (956) 423-1234
                                      Fax. (956) 423-4976
                                      gene@gmcculloughlaw.com
                                      ATTORNEY FOR APPELLEES

                          CERTIFICATE OF SERVICE

       I certif'y that on July?J/, 2015, a true and correct copy of Appellees' Reply
to Appellants' Brief was served to each person listed below by the method
indicated:

VIA FACSIMILE: (956) 428-1601
AND REGULAR MAIL
Mr. Juan Angel Guerra
Attorney at Law
1021 FairParkBlvd.
Harlingen, Texas 78550-2300




                                                                                  15
APPENDIX A
                                . No. 13-15-00038-CV

                               In the Court of Appeals
                         For the Thirteenth District of Texas
                              Corpus Christi/Edinburg


              ANTONIO ARRIAGA AND INEZ LARA ROSALES,
                              Appellants

                                         v.

OBDULIA MARTINEZ ARRIAGA, ANTONIO MARTINEZ ARRIAGA, JR.,
          AND REYNA LUISA MARTINEZ ARRIAGA,
                        Appellees.


                      On Appeal from the 197th District Court
                            of Willacy County, Texas
                         Cause Number: 2014-CV-0100-A


                     AFFIDAVIT OF GENE MCCULLOUGH


STATE OF TEXAS                     §
                                   §
COUNTY OF CAMERON                  §

      BEFORE ME, the undersigned authority, on this day personally appeared GENE

MCCULLOUGH, who swore on oath that the following facts are true:

       "My name is GENE MCCULLOUGH. I am over the age of 18 years, of sound

mind and fully competent to make this affidavit. I have personal knowledge of the facts

herein stated and they are all true and correct.
      "I have attached copies of all the certified mail that was addressed to Appellants,
Antonio Arriaga and Inez Lara Rosales, and were returned back to my office as
undelivered. The following is a list of what was mailed in those undelivered envelopes:

      1)     April 2, 2014 - Defendants' Original Answer, Special Exceptions,
             Counterclaims and Application for Permanent Injunction;

      2)     September 9, 2014- Defendants' Motion for Trial Setting. This pleading
             was sent both certified mail and regular mail. The regular mail was not
             returned;

      3)     October 15, 2014- Defendants' Motion to Dismiss Action with Prejudice
             for Failure to Comply with Court Order and for Termination of
             Receivership. This pleading was sent both certified mail and regular mail to
             Raymondville and Brownsville addresses. The regular mail was not
             returned;

      4)     October 29, 2014- Defendants' Motion to Dismiss Plea in Intervention
             (came back for both Appellants). This pleading was sent both certified mail
             and regular mail to Raymondville and Brownsville addresses. The regular
             mail was not returned; and

      5)     February 10, 2015- Docketing Statement.

      I verifY that the attached copies are true and correct copies of the original envelopes
mailed to Appellants, Antonio Arriaga and Inez Lara Rosales."

      SIGNED on the 3l't day ofJuly, 2015.         /':7
                                                 ///
                                                ...'/
    IN REPLYING PLEASE REFER
       TO THIS FILE NUMBER
                                                                                                                            I
                                        McCULLOUGH AND McCULLOUGH
                                                     ATTORNEYS AT LAW
                                                      323 E. JACKSON
GRAHAM MCCUU.OUGH
                                                      P.O. Box 2244                               TELEPHONE: 956/423-1234
GENE McCUL.L.OUGH                              HARLINGEN, TEXAS  78551·2244                       FACSIMILE: 956/423·4976
                                                   www.qmccullouqhlaw.com

                                                        April 2, 2014



         Mr. Gilberta Lozano
         Wi!lacy County District Clerk
         546 W. Hidalgo, 151 Floor
         Raymondville, Texas 78580

                    RE:        Cause No. 2014-CV-0100-A; Antonio Arriaga v. Obdulia Martinez Arriaga,
                               Antonio Martinez Arriaga, Jr. and Reyna Luisa Martinez Arriaga; In the 197'11
                               District Court of Willacy County, Texas

         Dear Mr. Lozano:

                    In regard to the above-referenced cause, enclosed for filing please find the following:

                    1) Defendants' Original Answer, Special Exceptions, Counterclaim and Applicatino for
                       Permanent Injunction;

                    2) Order Setting Hearing on Defendants' Request for Injunction Hearing; and

                    3) Order Setting Hearing on Defendants' Special Exceptions.

                    Also enclosed is our firm's check in the amOLmt of $35.00 to cover the counterclaim fee.

                    I would like to thank you in advance for the professional courtesies extended to our
         office.

                                                        garding this matter, please do not hesitate to contact the
--~-.l.
                                                                                                                                                                            -~--------~   --   ...... - . ,.   ___ _
                                                                                                         FIRST COMMUNITY BANK                      4~b1
                                                                                                            1151 W. HIGHWAY77
                                                                                                           SAN BENITO, lX 78586                     88-82.8/1149
                         McCULLOUGH & McCULLOUGH                          09-10                                                                              02
                                 ATTORNEYS AT LAW
                             PO BOX 2244 (956) 423-1234
                              HARLINGEN, TX78551-2244                                                                                   4/2/2014
                                                                                                                                                                     lg
          PAY TO THE
          ORDER OF
                         Gilbert Lozano                                                                                             $ **35.00                        "
                                                                                                                                                                     :m··
                                                                                                                                                                     0

            Thirty-Five and 00/1 00*******************************************************************************************************
                                                                                                                                                    DOLLARS        l'jJ
                       Gilbert Lozano
                       546 W. Hidlago, 1st Floor                                                                                                                     II
                                                                                                                                                                     E
                       Raymondville, Texas 78580
                                                                                                                                                                     I
          MEMO
                   Counterclaim Fee- Cause No. 2014-CV-0100-A; Arr                             Ck~)~~~           ·-c:s-::;~ORIZED SIGNATURE
                                                                                                                                                                     ~




                                                                                                                                                                     ~
                                                                                                                                                                      ~·



                                 111   00 ... 2 5 j,u• •:   ~ j, ...   '108 28 '1•:   n•oo 5   b......   811 1
                                                                                                                                                                     '*
              "'

       I'

                                                                                                                                    .~f~J'v.tf··__.....·.·
     (;,


   ,,'
                                                                                                                                                                                                (
    ~'                  McCULLOUGHANDMcCULLOUGH                                                                                                                 "
                                                  ATTORNEYSATLAW                                                                    -~~~
                                                                                                                                ~~'':·~
                                                                                                                                    . ·~                                                                             q
    -~,;

   !.                                                 323E.JACKSON
    f'.
   r.                                                  P.O. Box 2244                                                         ~.·'jfl;"i:f.          .,.,"'''                                              2 A,...R
                                      HAR!.JNGEN, TEXAS 78551•2244                                                            111!1':   .           .       -""'-•·
                                                                                                                                                                    .          ...... ,_
   f~i
                                                                                                                                                                        ··~,               __       '
                                                                                                                                             ~·

   r                                            PIACE$TICKER:A] WP OEENVEl,.'OPE:TfYTHE'RIGHT ~

  ),                         ------:-~~!~!~~~~~~=~~~~~--~--~~
                                      ~            CERlfFIEIJ MAl£,. .                                                         ·.

                                                                                                                                                                                                                           \.                                               '·. ·
 ~,




                                                                                                                                                                                                          APR 28 2014
                                                                                                                                                                                                                                                r::.~~~,-
  f;

 !"
                                                                                                                                             Anton\p Arr,Vctga, Pro Se                                                     '(1,\                                        '\
                                                                                                                                                                                                                          ,   ,:\                     A"                \ '\
   i'                                                                                                                                        294 We\t.&m Francisco                                                       ~X'1                   '   1 '"~~"P. oJ            \ ,. I
                                                                                                                                                        'lle, Texas 78580                                       ·~
  ~'\                                                                                                                                                                                                                                J>             \ .                                                                                                   ---·--------- -----     -----~--~-~~-~-




                                                                                                                                           '
                                                                                 '

-                                       ---~-
                                          ·-""-------
                                                                                       ---· -_.:;c __;,:.,.   "¥.""
                                                                                                                                                                                      -----,
                                                                                                                                                                                                                   .........   ~­
                                                                                                                                                                                                                       .._......,
                                                                                                                                                                                                                                                        ·j
                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                            'I




                                                                                                                                                                                                            .,..-._,..- ........ lI
                                                                                                                                                                                                              ~.....



                                                 '1"-~~-.


                                                                                     ti~pl81:e iteJTIS 1o 2, .and 3. 'Also compfete                                                                                                                     ~
                                                                                                                                                                                                                                                         I
                                                                                :item 4:1f Restricted Delivery is desired.                                                                                                                              1l
                                                      . ''{~~ -;:           I ~ Print your name and address on the reverse                                                                                                                                  ~-

                                                                            ~•     S!J that we. can _returt) the c_ard to you;                                                                                                                          i
                                                       "'-•"(.r• ~             IN REP!,."'NG PLEASE REFER
                TO Ttflls FILE NUMBER


                                                   McCULLOUGH AND McCULLOUGH
                                                                 ATTORNEYS AT LAW
                                                                 323 E. JACKSON
                                                                  P.O. Box2244                            TELEPHONE: 956/423-1234
   GRAHAM McCULLOUGH                                                                                      FACSIMILE: 956/423-4976
   GENE McCULLOUGH                                        HARUNGEN, TEXAS 78551·2244
                                                               www.gmccullouqhlaw.com

                                                                September 9, 2014


                 Mr. Gilberta Lozano
                 Willacy County District Clerk
                 546 W. Hidalgo, 151 Floor
                 Raymondville, Texas 78580

                              RE:         Cause No .. 20 14-CV-0 I 00-A; Antonio Arriaga v. Obdulia Martinez Arriaga,11
                                          Antonio Martinez Arriaga, Jr. and Reyna Luisa Martinez Arriaga; In the 197'
                                          District Court ofWillacy County, Texas

                  Dear Mr. Lozano:

                              In regard to the above-referenced cause, enclosed for filing please find the following:

                               1) Defendants' Motion for Trial Setting; and
                               2) Order Setting Hearing.

                               I would like to thank you in advance for the professional courtesies extended to our
                  office.

                               Should you have any questions regarding this matter, please do not hesitate to contact the
                  office.


                                                                Sincerely,




.-'1                           Annette C. Hinojosa
Ci
Cl     (En
                 L~·. Office of Annette C. Hinojosa, P.C.
Cl                   . P. 0. Box 195/155 N. 3''' Street
                        Raymondville, Texas 78580
                                                                                           '




        MCCULLOUGH AND McCULLOUGH                                                                                                                                             !5.P'i!5f'08~
                                                                                                                                                                                                                        .•
                  ATTORNEYS AT LAW
                  323 E. JACKSON
                   P.O. Box 2244
            HARLINGEN, TEXAS 7855f ·22.44
                                                                                                                                                                       2s"'{(f(.
                                                                                                                                                                          ~ ~ ~;.~. ~~'/~-
                                                                                                                                                                       "::)
                                                                                                                                                                                           ""
                                                                                                                                                                                 f'~. .f~f"U~'!i-*:i'.~•
                                                                                                                                                                                        rmi'

                                                                                                                                                                               -,~¥ """"'"~l'l't'r'NIEY lll!OWi!$



                                                                                                                                  ~.                                                       $006.48°
                                                                                                                                                                       o_;z 1 p
                                                                                                                                                                       0000020339 SEP 09 2014
                                                                                                                                                                       MAlLED FROM ZiP CODE 7 8-55-0


                                                                                                                                                                                  ,.p...YMOtvo~




             Ill      Ul Ill 111111                                      Antonio Arriaga, ProSe
                                                                         294 West San Francisco                                               )
                                                                                                                                             {{      ,~'\
                                                                                                                                                         \l        (
                                                                                                                                                                           0
                                                                                                                                                                        c.\ /)
                                                                                                                                                                                 £ I
                                                                                                                                                                                               "
              ,.
                                                                                                                                                     l    !

                \ • Complete 'items t. 2, and 3. Also comp!Ste                         A. S!Qhature
                                                                                                                                                         ·I''
              '1    item 4 if Restrictec!Delivery is desired.
                  • Print your .name and address on the reverse                        X
                                                                                                                                       OAgent            l
                    so that we can return the card tO you.                             B. Received by (Printed Name)
                  • Attach this card to the back of the mailpiece;
                    or on the front if space. permits.
                                                                                       D. Is delivery address different from item 1?
                   1.                                  to:                                If YES, enter delivery address beiow:
                                              -,__ -
                                              Antonio Arriaga, Pro Se
                                      294 West San Francisco                                                                                             I
                                                                                                                                                         ~
                                     Raymondville, Texas 78580                                                                                           ~
                                                                                                                                                         1
                        c
                            •'o.-~   ~   .0
                                                                                                                                                         1•1
                                                                                                                                                         '~

                                                                                                                                                         l
                   2.   Af!i;Jo!iumw.                        7009 1680 DOu.u               _,.
                                                                                                 0c
                        (Tiar;:;~ffom~ON(GB /¢jet/
                                                                                       1
                                                                                                        "1 tl ( C


    ~-n----
                   PS Foim 38\1;. JuJy2oi3
                                    -·          -
                                                                     oomesUo Re!urn Receipt
                                                                     ·-·-
                                                                                                                                                I
                                                                                                                                                ~,




                                                                                   '




                                                                            ----•-.-·----~-           -----------   --~--
            IN REPLYING PLEASE REFER
               TO THIS FILE NUMBER

                                                    McCULLOUGH AND McCULLOUGH
                                                                   ATTORNEYS AT LAW
                                                                    323 E. JACKSON
                                                                                                          TELEPHONE: 956/423·1234
                                                                  p,o.sox2244                             FACSIMILE: 956/423-4976
     GRAHAM MCCULLOUGH                                      HARUNGEN, TEXAS 78551•2244
     GENE McCULLOUGH                                            www.gmcculloughlaw.com

                                                                     October 15,2014



                  Mr. Gilberta Lozano
                  Willacy County District Clerk
                  546 W. Hidalgo, 1" Floor
                  Raymondville, Texas 78580
                              RE:         Cause No. 2014-CV-0100-A; Antonio Arriaga v. Obdulia Mat1inez Arriaga,
                                          Antonio Martinez Arriaga, Jr. and Reyna Lltisa Matiinez Arriaga; In the I97'h
                                          District Court ofWillacy County, Texas

                   Dear Mr. Lozano:
                               In regard to the above-referenced cause, enclosed for filing please find the following:

                               I)          Defendants' Motion to Dismiss Action with Prejudice for Failure to Comply with
                                           Court Order and for Termination of Receivership'
                               2)          Order Setting Hearing; and
                               3)          Order Granting.
                                I would like to thank you in advance for the professional courtesies extended to our
                     office.
                                Should you have any questions regarding this matter, please do not hesitate to contact the
                     office.




                                                Annette C. Hinojosa
 r"' ru                                Law Office of Annette C. Hinojosa, P.C.
  c:J c:J                                  P. 0. Box 195/155 N. J'd Street
'CI · D
l CJ 'Cl                                     Raymondville, Texas 78580
i Cl      Cl
) r:O     ._[1
t ...D \ .::r
-~   r9   tTl

!:!;      ~
i    Cl    t:l
                                                           1680 ooi:J1~'i112
 ~ ["-     ("\-

                                                                                 Fiecolpt
             "


 !
~­
~
,,
~­
            McCULLOUGH AND McCULLOUG.H . . . ftf~
                                                ~/'0
                                                                      _LL--- -----
                                                                                                                                                                           >(~POs;-...,
                                                                                                                                                                           0'            ··q.
                                                                                                                                                                     I:: "'111 y,;;;.-=~
                                                                                                                                                                      fiJ"'                       ~fi~?··· """"
                        ATTORNEYS AT LAW                        _
t·,                                            •'i.th..-::.,..>.).;            .. .,......                                                                                         -   ~o.;,.- ...~~&~~-
                        323E.JACKSON
                                                       -®t......------··                                                                                             z   ~: ~~:".S5i";:~ -'lim">?,!!"-'i"""
f'                       P.O.Box2244           -                                                                                                                     :'1      ... ~-   '~==w    Pl"l'NEY   aow::::s
r.:                HARUNGEN, T£XAS7855!·2244   ~~iiltli:::...,_--·
};

r                                                                                                                                                                   02 1?                 $006.69°
~;:                                                                                                   (&\1V                                                         0000020339 OCT 15 2014
                                                                                                                                                                    MA!LEC) FROM ZlP CODE 78550



                                                                            (;~'- li/
!f.,'
w
v
..                                                                                                        \D\'J\(0
 ~0
                                                                                                                                                                   ~'lMONDv_
                                                                                                                                                                            ~

 ~~
                                                                                /Antonio Arria·
                                                                          ·{jtf- 294 West San
                                                                                                          Se
                                                                                                  •A:111CISCO
                                                                                                                                                        ( o;::\~9-
                                                                                                                                                               ,                G ~-               i
  r~
                 7009 1680 0001 9162 9940                                         Raymond'
                                                                                                  NI'XIE                    TSZ'                 ii"E    ~0'0S                  -!~/05:/~4
   ~
                                                                                                                        RETURN TO SENDER
                                                                                                                                  lJ N CL AI ME 0
  t:~;
   '~
                                ·-                                                                BC:     78551.224444
                                                                                                                         UNABLE TO FORWARD
                                                                                                                                                             *1.-·41.0-ll7'303.-~S-44

    '-·
    t'
                                                                                                        •\ l i I! IIi I i \Ill' l Ili i i   j   i'' I!' i' \i il !!hi\ '1 i I ihi Iii 1l j i lh" !'.1                  \
   !''
          -~- -------~- -----~~·---




                                                                                             '




                                                                                                                                                                                                        - -·-· -----   -~-~--
                                                        '




11 Complete items 1, 2, and 3. Also complete
   item 4 if Restricted Delivery is desired.
• Print your name and address on the reverse
   so that we can return the card to you.               B. Received by (Printed Name)
a Attach this card to the back of the mailpiece,
   or on the front if space permits.
                                                        D. Is deliveJY address different from item 1?    Yes
1. Article Addressed to:                                                                                DNo
                                                           If YES,. enier delivery address below:



              Antonio Arriaga, Pro Se
              294 West San Francisco
             Raymondville, Texas 78580




2. Article
   (Transfer from"
                           7009 1680 0001 9162 9940
PS Form 3811, July 2013                   Domestic Return Receipt
    IN REPLYING PLEASE REFER
       TO THIS FILE NUMBER



                                        McCULLOUGH AND McCULLOUGH
                                                      ATTORNEYS AT LAW
                                                      323 E. JACKSON
GRAHAM McCULLOUGH                                     P.O. Box2244                              TELEPHONE: 956/423·1234
GENE McCULLOUGH                                HARLINGEN, TExAs 78551-2244                      FACSIMILE: 956/423·4976
                                                   www.qmcculloughlaw.com

                                                       October 29,2014

        Mr. Gilberto Lozano
        Willacy County District Clerk
        546 W. Hidalgo, 1st Floor
        Raymondville, Texas 78580

                    RE:        Cause No. 2014-CV-0100-A; Antonio Arriaga v. Obdulia Martinez Arriaga,
                               Antonio Martinez Arriaga, Jr. and Reyna Luisa Martinez Arriaga; In the 197'11
                               District Court of Willacy County, Texas

        Dear Mr. Lozano:

                   In regard to the above-referenced cause, enclosed for filing please find the following:

                   1)          Defendants' Motion to Dismiss Plea in Intervention;
                   2)          Order Setting Hearing; and
                   3)          Order Granting.

               I am requesting that the Court set this motion for November 26, 2014 with our other
        motions currently set for that same day.

                   I would like to thank you in advance for the professional courtesies extended to our
        office.

                   Should you have any questions regarding this matter, please do not hesitate to contact the
        office.




                                                                   i M,au_ Express~M
                                                                   ,fR~Celpt for MeYcharidisB
                                                                  fotjpelilfery
                       '
     ,(

                                                                                                                                                                                                                                                                    -·
f                          McCULLOUGH AND McCULLOUGH                                                                                                                                                                                                                 \
1                                                 ATTORNEYS AT LAW
•
~-;                                           323 E. JACKSON                                                                                                                                                                                                         ;,;


                                                                                                                                                          ls~' !i!l;T
                                                                                                                                                                    . l..C~.!j                                                         .::,~
                                               P.O. Box2244
1                                       HARLINGEN, TEXAS 78551 2244         8


                                                                                                                                                   •         •  -~         "'    ).-()                                  - (I_"/
                                                                                                                                                                                                                          "''1.V       -     ·=,• ........,
                                                                                                                                                                                                                                                      D   ..
                                                                                                                                                                                                                                               P 'N£Y BOWSS
~',
                                                                                                                                                          mumo
                                                                                                                                                          2n               ·                             · ·" ·;. 0000020339
                                                                                                                                                                                                                     jp
                                                                                                                                                                                                                         2   $OCT
                                                                                                                                                                                                                               006.690
                                                                                                                                                  ,.                                            -{J \\ ~"?"'""'''"m:
                           ' ~        ~ ' ~LAC8S'rJCKEflATTOB-ol' ! • ',                           \
                       :~ -~:~: '"'~:-: c£iiiiieifiViiiii£?:;::~-:"~

                                                                                                                                                                                         \ c \~c;,                     \\J

~:
                                      II II
                                 7009 1680 0001 9162 9964
                                                                                          Ill                             Inez Lara Rosales
                                                                                                                          2955 32"d Street
                                                                                                                          Brownsville, T"""< 7.1:'\?n
                                                                                                                                                                                         V·\\)'<
                                                                                                                                                                                                           v    IV
                                                                                                                                                                                                                  V)


~                                                                                                                                                         N.-r,Y~a                   7:. 8;2:    DE      :LJ~,Q~-- ·         0;:~-'l, 1,j ~7    / 1::4.
''
                                                                                                                                                                                   RETURN          TO S E ru:rE·R
                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                               1
                                                                                                                                                                                         iH~CLAIMED
r                  \                                                                                                                                                               UNABLE TQ FORWARD                                                           I
'[
,,
                                                                                                         -   - ......... , -::-:=•       ,....,.-;:;:.s   ·~r"--.--•-•
                                                                                                    "?BE:·.::::-,. ~-~s 1 t?i2 ~2t"'
                                                                                                                                                                   i.~~, r~ h;-, ti J!li !f~-fJ vp!:!fljJ fli! ~! lnl 11 t~~i~ i1 j llfil~~~-1'JllJ            I'




                                                                                                                                                   '




                                                                                                                                                                                                                --     - -------   .
"·

                                          •- Compl·ete items 1', 2, and 3._ Also complete                      A Signature
                                             item 4 if Restricted Delivery is desired.                                                                   0     Agent
                                          • Printyour .name and address on the reverse                         X                                         D
                                           · so that we can return the card tO you.                            B. Received by (Printed Name)       c. Date of Delivery
                                          • Attach )his card to the back of the mailpiece,
                                             or oo the front If space permits.
                                                                                                               D.,Jsdeiiveryaddressdlfferentfrom Item 1?
                                          1. Artlc!e Addressed to:                                                If YES, enter delivery address befow:  0 N'o


                                                                   Inez Lara Rosales
                                                                    2955 32"• Street
                                                                Brownsville, Te:xas 78520




                                          2. Artfcle:Numl?"'... -
                                                 rrrans~(ro~                    7009 1680 0001 9162 9964                                             -~-............,




                                         P$ Fcirm3811; July :2013                         Dome;stio Return Receipt
                                                                                                                                                                         ,.
                                                                                            -   --·-------~-   ·--   --·-                                                i ·----- --~-~
                                                                                                                                                                                 ---------   -------~---~-------~


     ..__.~~~-~,, --,•-""7~"'·-· -~·--   ·•:':--"-• .,._,__,~        ""··-'·"




                                                                                                                 '
      ~

      '




'tS
1,        McCULLOUGH AND McCULLOUGH                                                                                                                 9:;<5 Posr~
~-                 ATTORNEYS AT LAW                                                                                                               ,.0                 ~
'
                                                                                                                                              f          ':'7~;~]f~~~~:!"::
                   323 E. JACKSON
                     P.O. Box 2244
              HARLINGEN, TEXAS78551·2244
                                                                                                                                             02 ;p                    $ 006.690
                                                                                                                                             0000020339 OCT 29 2014
                                                                                                                                             MAILED FROM ZIP CODE 78.550

                                                              (fb                                           ~~~,      p.-""(t-...\O..·.·.'".,'O V_. (L_';l,:'\J~
                                                                                                                                   SENDER
                                                                                                             UNCLAIMED
                                                                  /
                                                                                                          UNABLE TO FORWARD
                              BElli~
                              2nd ra:mc~
                                               -                               =~·
                                                                               ~  .....     795S~ZZ4444
                                                                                                 l1   1   t i       ~-p 1 0!!       j
                                                                                                                                     *~4~6-0563~-29-42
                                                                                                                                        i   t H    H        U.l       I   n   l {   I   . I '"
                          <                                                                                                                   '


 ·rr-         ------~---------~"-------------···--------------"··--




~-~•··,.,_,
~-~
~         .
                     ~~~--
                                                                                                                                                                  -1
~r!                                                                                                                                                                 1
~
l_·~i                                            CoinPtete it9rns 1. 2·, and 3. ·Also coiTiplete
                                               item'.4.lf Restricted Delivery is desired.                                                          D   Agent                      '
 ~                                                                                                 X                                                                              '
                                                                                                                                                                                  ~
                                              .Print your name and address on the reverse
 ~­
 ! ..                                          so that we can return the card to you.              B. Received, by (Printed Name)
f                                           • Attach this card to the back ofthe_mailpiece.
                                                 or on the_front if sp·ace permits.
r                                           1. Article Addressed to:
                                                                                                   D~ Is delivery addroos different from item 1?
                                                                                                       lf YES, enter-delivery address below:
                                                                                                                                                   D Yes
                                                                                                                                                   o· No-.


ii                                                          Antonio Arriaga, Pro Se
                                                            294 West San Francisco
                                                           Raymondville, Texas 78580
                                                                                                                        \. W__?riority Mai~ Express"""
s~­                                                                                                                                 ·n Receipt fat Merqhandise
                                                                                                                                           -11---·
M
~
I                                           2.
1''_·.                            . _____
                         ~-.,..
                                                                               7009 1680 0001 9162 9957
 ~·
 ,,,
                                                                                                    Receipt
                                                                                                                                                                          -   )
  !~
                 'i.o.                               "'-             .._,- -v:. 'i'   "' .-, '.

  \l~----
                                                           - ProDoc® eFiling 2 - Filing Details                                                                                                                                                                               Page 1 of 1
.__....... !                                                                                                                                                                                                                                 1-




                                                                        iling. 2
                                                                     ..._____                        -                                                    logged in as gene@gmcculloughlaw.com
               I
  Home Submit Filing ( Submit eService-l My Filings                                         IMy eServices IFirm Management f Resources j
    « Back to Home                                                                                                                                                                                               Jjj Print Page

      Filed Date & iime

    L.                                                        l
                             Date: ...............................                                                                Time:
           Tuesday, February 10, 2015                                                                                          2:50:08 PM
    c-··-···~-----~-·--

    L~.~-'-~-~EL~~~-~~~--~-~!~. ~-~~~.?.~~.                                     . --~-~-~~~~.?P-~. -~-~!?. ~~-~-~~?.~--                   . . . . . . . . . . . . . . . . . . . ._. . . . . . . . . . . . . ..
    Envelope Number: 4093840                                                                               Court Assignment: 13th Court of Appeals
    Case Catego1y: Civil ~ Other Civil                                                                     Case Type: Civil
    Cause Number: 13~15~00038-CV                                                                           Case Title:

   i Envelope Fee                                                                                                                                                            Information
                                                                                                                            Account Name: McCullough and McCullough
    ProDoc, Inc. or other provider fee:
                                                                                                                          Payment Method: Credit Card
      eFIIIng/eServlce Fee                                                                     $3.00
                                                                                                                          Credit Card Type: VISA
      8.25% Sales Tax                                                                          $0.25
                                                                                                                             Card Number: XXXX XXXX XXXX 5684
    State eFiling System Processing Fees:                                                                         Card Expiration Date: 02/2016
      Convenience Fee                                                                          $0.09              Transaction Amount: $3.34
                                                Total Envelope Fees:                           $3.34                 Transaction Status: Approved
                                                                                                                           Transaction ID: 6739934
                                                                                                                 Transaction Order ID: 004093840-0

                                    Personal Information                                                                                           Service
                                  Filer: Gene McCullough
           Attorney of Record: Gene McCullough
         Firm or Organization: MCCULLOUGH & MCCULLOUGH
                      Bar Number: 794267

                                                                                                           Staten1ent


    L_________....;.Fi;;li;;cn;::g~F:..•:;•:c•'::-::--::-------==>J                                        [__ __.._.".................         -·-··~~~!.~.~ Info~.'!!~tion                                         ·······-····-·-·····'
                                                  Total Filing Fees:                           $0.00                                 Current Status: .,accepted
                                                                                                                 Accepted Oate/Time: 2/10/2015 3:12:30 PM
                                                                                                                   Filing Description: Docketing Statement
                                                                                                                  Reference Number:212
                                                                                        Document Information
     Document(s) Filed:
     Lead Document:
     In· Original - Docketing Statement.odf (PUBLIC]
     ~Transmitted           - Docketing Statement. pdf [PUBLIC]




                                          This site and all contents Copyright ©2003-2015 Thomson Reuters. All rights reserved.


                                                                                                  Loading ...




https://www.pmdocefile.comNiewFiling.aspx                                                                                                                                                                           2/10/2015
     _,_
,.




                                                                                                                                                                         I
                                                                                                                                                                         I
                                                                                                                                                                         I
                                                       Antonio Arriaga                                                                                                   I
                                                    294 West San Francisco                                                                                               I
                                                   Raymondville, Texas 78580                     ;;:::::::::#=;::===t-=======1
                                                                                                 is.:i..i~Type         . _ _. .~.       ..·•_   · __ _    I
                                                                                                 t•     .CertilledMall•       PrlorityMai!Elhandl~ 1~.                                                                !
                                                                                                  -;~. -_InsuredJ~~\1-. c.:J.: ll~c:tonO~;~hvery_: ··-.   1--

                                                                                                 4: J;!estrlctod Oolivery? (EXtrS Fee)               ~oves
                                                                                              ~   ~    ~
                                                               -~-~~~-~-~~~-~~~---~~~- ~~-~~-'~'~'--~~~~~~ -~~~                  .                                       1E
                                       2.~,!~j;6~ ,         7012 3460 0002-5,94'0· 3761 _ I                                                          .              .    J . ---'
                         __,_ j       ps ~~yO, 88~11',~ui~2?13'~,.,_ _ --~l)o~:srr?~fu~~ec•:PL -- ~ ~ ~ ----                         ~ -          -- ·            ·- ·        - --                                        !-
''
r-;r;z{xc-·V%W~-v·rcwM    1 tw'·trBMcCULLOUGH AND McCULLOUGH                                                                                               o..ts-1;                                                             78:2       DE 1.009                 !Hl03/07/1.5
                  ~'lit"--··---·­
                  dBSI'-----                                                         RETURN TO SENDER
                                                                                             tlNr1 ATMi=n
                                                                                     llNA!!LE        TO !=ORWARO
                                                                    EC~     78:55]..:22·4444                *~4-l.-t0-02-769-l.-0-43
                                                                                                                                                    '•   ,
                                                      7'6.'560$4~         ••H·l· 1 li 1 U~1!HliJl 1 1111t. U•tl h!lll~r!+l!lllt, 1.111i ·'llh       l,




                                                                                         '